DISMISS and Opinion Filed July 5, 2022




                                  S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-00602-CR

                   JEREMY GRAY HECKFORD, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

                On Appeal from the County Court at Law No. 1
                             Hunt County, Texas
                     Trial Court Cause No. CR2100639

                       MEMORANDUM OPINION
                  Before Justices Molberg, Reichek, and Garcia
                           Opinion by Justice Garcia
      Before the Court is appellant’s June 29, 2022 motion to dismiss the appeal.

The motion complies with rule 42.2(a). TEX. R. APP. P. 42.2(a). We grant the motion

and dismiss this appeal.



                                          /Dennise Garcia/
                                          DENNISE GARCIA
                                          JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
220602F.U05
                                 S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

JEREMY GRAY HECKFORD,                       On Appeal from the County Court at
Appellant                                   Law No. 1, Hunt County, Texas
                                            Trial Court Cause No. CR2100639.
No. 05-22-00602-CR         V.               Opinion delivered by Justice Garcia.
                                            Justices Molberg and Reichek
THE STATE OF TEXAS, Appellee                participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered July 5, 2022




                                      –2–